Citation Nr: 9910612	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-23 691A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely appeal was filed from the June 9, 1989, 
disallowance of survivor's pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1945 to December 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from the determination of the regional office 
(RO) that a timely notice of disagreement (NOD) was not filed 
from the June 9, 1989, disallowance of survivor's pension 
benefits.  


FINDINGS OF FACT

1.  By a notice dated June 9, 1989, the RO informed the 
appellant that it had denied her claim for death pension 
because it had not received documentation of her divorce from 
a prior husband and her marriage to the veteran.

2.  The appellant did not appeal the RO's June 1989 denial of 
entitlement to death pension.

3.  In May 1994, the RO notified the appellant that it had 
approved her claim for death pension, effective from February 
1, 1993.

4.  In July 1997, the appellant filed a statement that 
indicated her disagreement with the effective date of her 
award of death pension benefits.



CONCLUSION OF LAW

The appellant did not file a timely appeal of the RO's June 
1989 denial of survivor's pension benefits.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a regional office (RO) decision is 
initiated by a notice of disagreement (NOD) and "completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."  38 U.S.C.A. § 7105(a) (West 1991).  An 
appeal consists of a timely filed NOD in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (1998).  An NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1998).  A substantive 
appeal consists of a properly completed Department of 
Veterans Affairs (VA) Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1998).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs (VA).  
38 C.F.R. § 20.305 (1998).  The United States Court of 
Veterans Appeals (now the U. S. Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) has held that 
the Secretary of VA was correct in arguing that the 
"formality" of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet.App. 554, 555 (1993). 

In June 1989, the RO informed the appellant that it had 
denied her claim for death pension because it had not 
received documentation of her divorce from a prior husband 
and her marriage to the veteran.  The appellant did not 
appeal the RO's June 1989 denial of entitlement to death 
pension and that decision became final after one year.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(1998).

In May 1994, the RO notified the appellant that it had 
approved her claim for survivor's pension, effective from the 
date of receipt of her claim for such benefits in January 
1993.  Payment of such benefits commenced on February 1, 
1993.  The appellant did not appeal the RO's May 1994 
decision and that decision became final after one year.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(1998).  Although a September 1994 letter from the 
appellant's representative in Congress enclosed a copy of 
some correspondence from her, such correspondence does not 
constitute an NOD as it does not express disagreement with or 
desire to appeal any identified adjudicative decision.  See 
38 C.F.R. § 20.201 (1998).

In July 1997, in a statement accepted by the RO as an NOD 
with the RO's decision concerning the timeliness of the 
appeal of the June 1989 denial of pension benefits, the 
appellant indicated that she provided the RO with a copy of 
her marriage certificate with her claim in December 1988 and 
that she should have been awarded pension benefits effective 
from January 1989.  In August 1997, the RO issued an SOC 
concerning the issue of the timeliness of the appellant's 
appeal of the RO's June 1989 denial of pension benefits.  The 
appellant filed a VA Form 9 in August 1997, thereby 
perfecting her appeal of the issue of the timeliness of her 
appeal of the RO's June 1989 denial of pension benefits.  See 
38 C.F.R. § 19.34 (1998).

After the June 9, 1989, letter informing the appellant of the 
disallowance of her claim for pension benefits, the RO 
received nothing further from the appellant or her 
representative until her subsequent claim for pension 
benefits, filed in January 1993.  Thus, there was no timely 
appeal of the June 1989 disallowance of pension.  As no 
timely NOD was filed after the June 1989 denial of pension, 
that decision is final.  The statement filed by the appellant 
in July 1997 is too late to be considered a timely NOD from 
the June 1989 disallowance of pension; moreover, the Board 
notes that this statement is also too late to be considered a 
timely NOD as to the effective date of her pension benefits, 
of which she was informed by the RO in May 1994.  

The Board finds that the appellant did not perfect a timely 
appeal of the RO's June 1989 decision which denied pension 
benefits.


ORDER

As a timely appeal was not filed from the June 1989 denial of 
pension benefits, the appeal concerning the timeliness of 
that appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

